DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities:  The term “This application is a continuation of U.S. Patent Application No. 17/122,803, filed December 15, 2020, which is a continuation of U.S. Patent Application No. 16/713,728, filed 5 December 13, 2019, now U.S. Patent No. 10,910,457 B2, which claims the priority benefit of Korean Patent Application No. 10-2018-0161646, filed December 14, 2018, which is hereby incorporated by reference as if fully set forth herein” on [0001] should be recited as --This application is a continuation of U.S. Patent Application No. 17/122,803, filed December 15, 2020, now U.S. Patent No. 11,348,986 B2, which is a continuation of U.S. Patent Application No. 16/713,728, filed 5 December 13, 2019, now U.S. Patent No. 10,910,457 B2, which claims the priority benefit of Korean Patent Application No. 10-2018-0161646, filed December 14, 2018, which is hereby incorporated by reference as if fully set forth herein, so as to update the status.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a reflective pattern overlapping with at least two of the first signal line, the second signal line and the first electrode”, “the reflective pattern is disposed under the signal lines”, “a width of the reflective pattern is smaller than that of the first electrode”, “the reflective pattern surrounds at least three sides of the first electrode of the unit pixel”, “an emission region on a substrate, the emission region surrounded by a first signal line, a second signal line, and a third signal line”, “a plurality of reflective patterns overlapping with at least two of the signal lines and the emission region”, “the plurality of reflective patterns overlap with an edge of the first electrode”, “a reflective pattern between the substrate and at least one of the first and second signal lines, the reflective pattern overlapping with at least one of the first signal line and the second signal line”, “the reflective pattern overlaps with the first electrode of the light-emitting device and does not overlap with the color filter”, “the second reflective pattern overlaps with the first electrode of the light-emitting device and does not overlap with the color filter” and “a width of the reflective pattern along the second direction transverse to the first direction is smaller than a width of the first electrode along the second direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, “a reflective pattern overlapping with at least two of the first signal line, the second signal line and the first electrode” (as per claim 1), “the reflective pattern is disposed under the signal lines” (as per claim 5), “a width of the reflective pattern is smaller than that of the first electrode” (as per claim 6), “the reflective pattern surrounds at least three sides of the first electrode of the unit pixel” (as pe claim 7), “an emission region on a substrate, the emission region surrounded by a first signal line, a second signal line, and a third signal line”, “a plurality of reflective patterns overlapping with at least two of the signal lines and the emission region” (as per claim 8), “the plurality of reflective patterns overlap with an edge of the first electrode” (as per claim 9), “a reflective pattern between the substrate and at least one of the first and second signal lines, the reflective pattern overlapping with at least one of the first signal line and the second signal line” (as per claim 10), “the reflective pattern overlaps with the first electrode of the light-emitting device and does not overlap with the color filter” (as per claim 18), “the second reflective pattern overlaps with the first electrode of the light-emitting device and does not overlap with the color filter” (as per claim 19) and “a width of the reflective pattern along the second direction transverse to the first direction is smaller than a width of the first electrode along the second direction” (as per claim 20) have not been clearly set forth.  Without a clear description of the claimed invention, one ordinary skill in the art cannot practice the invention as claimed without undue experimentation.  NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 5-10 and 18-20, the references for “a reflective pattern overlapping with at least two of the first signal line, the second signal line and the first electrode” (as per claim 1), “the reflective pattern is disposed under the signal lines” (as per claim 5), “a width of the reflective pattern is smaller than that of the first electrode” (as per claim 6), “the reflective pattern surrounds at least three sides of the first electrode of the unit pixel” (as pe claim 7), “an emission region on a substrate, the emission region surrounded by a first signal line, a second signal line, and a third signal line”, “a plurality of reflective patterns overlapping with at least two of the signal lines and the emission region” (as per claim 8), “the plurality of reflective patterns overlap with an edge of the first electrode” (as per claim 9), “a reflective pattern between the substrate and at least one of the first and second signal lines, the reflective pattern overlapping with at least one of the first signal line and the second signal line” (as per claim 10), “the reflective pattern overlaps with the first electrode of the light-emitting device and does not overlap with the color filter” (as per claim 18), “the second reflective pattern overlaps with the first electrode of the light-emitting device and does not overlap with the color filter” (as per claim 19) and “a width of the reflective pattern along the second direction transverse to the first direction is smaller than a width of the first electrode along the second direction” (as per claim 20) are unclear.  In addition, regarding to claim 5, the recitation therein is unclear, misdescriptive and confusing, because the reflective pattern overlapping with at least two of the first signal line, the second signal line and the first electrode as cited in claim 1 and the reflective pattern cannot be disposed under the signal lines as claimed in claim 5.  Further, regarding claim 8, it is not understood as to what the emission region is being referred to.
Regarding claim 10, the term “both lines” (line 4 of claim 10) should be recited as --the signal lines--, so as to clarify the confusion.
Regarding claims 13, 14, 17 and 20, the antecedent basis for “the second buffer layer”, “the first buffer layer” (as per claims 13 and 14), “the first reflective layer” (as per claim 17) and “the second direction” (as per claim 20) has not been clearly forth.
Claims 11, 12, 15 and 16 are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1-10, 13, 14 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11, 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device as a whole, specifically, a first signal line and a second signal line spaced apart from the first signal line on a substrate, the first signal line and the second signal line extending in a first direction; a unit pixel between the first signal line and the second signal line, the unit pixel including a light-emitting element comprising a first electrode, an organic light emitting layer, and a second electrode, and a reflective pattern overlapping with at least two of the first signal line, the second signal line and the first electrode (as per claims 1-7); or the display device as a whole, specifically, an emission region on a substrate, the emission region surrounded by a first signal line, a second signal line, and a third signal line, the first signal line and the second signal line spaced apart from the first signal line extending in a first direction, and the third signal line extending in a second direction transverse to the first direction, a light-emitting element disposed in the emission region, the light-emitting element comprising a first electrode, an organic light emitting layer, and a second electrode, and a plurality of reflective patterns overlapping with at least two of the signal lines and the emission region (as per claims 8 and 9); or the display device as a whole, specifically, a substrate; a first signal line and a second signal line on the substrate, the first signal line being spaced apart from the second signal line and both lines extending in a first direction; a light-emitting device between the first signal line and the second signal line, the light- emitting device including a first electrode, a second electrode, and a light emitting layer between the first and second electrodes; a reflective pattern between the substrate and at least one of the first and second signal lines, the reflective pattern overlapping with at least one of the first signal line and the second signal line (as per claims 10-20) (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anno et al (US Pat. No. 6,912,026 B2) discloses the liquid crystal display device.
Sakamoto et al (US Pub. No. 2017/0279084 A1) teaches the display device.
Song et al (US Pub. No. 2018/0183008 A1) discloses the display device.
Park (US Pub. No. 2019/0074328 A1) teaches the input sensing unit and display device having the same.
Kim et al (US Pat. No. 10,510,822 B2) discloses the display device.
Lee et al (US Pat. No. 11,348,986 B2) teaches the display apparatus having a light-emitting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626